

	

		III

		109th CONGRESS

		1st Session

		S. RES. 200

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 18, 2005

			Mr. Cornyn submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Honoring the life of Nobel Laureate Jack

		  St. Clair Kilby, inventor of the integrated circuit and innovative leader in

		  the Information Age.

	

	

		Whereas

			 in July 1958, Mr. Kilby, as a young engineer, resolved a long-standing

			 engineering problem, known as the tyranny of numbers, which

			 prevented engineers from simply and reliably interconnecting electronic

			 components to form circuits by developing the first working integrated

			 circuit;

		Whereas

			 on September 12, 1958, Mr. Kilby demonstrated the first working integrated

			 circuit for his colleagues at Texas Instruments, Inc. in Dallas, Texas;

		Whereas

			 the resulting integrated circuit contributed to national defense by

			 facilitating the development of the Minuteman Missile and other

			 programs;

		Whereas

			 the integrated circuit was central to creating the modern computer and

			 communications industries;

		Whereas

			 the creation of the integrated circuit has benefitted the people of Texas by

			 spurring the economy of the State with strong semiconductor and communications

			 sectors and has enabled the integrated circuit industry to enjoy phenomenal

			 growth from $29,000,000,000 annually in 1961 to nearly $1,150,000,000,000 in

			 2005;

		Whereas

			 on October 10, 2000, 42 years after demonstrating the first integrated circuit,

			 Mr. Kilby shared the 2000 Nobel Prize in Physics for his part in the invention

			 of the integrated circuit;

		Whereas

			 the integrated circuit, known today as the microchip, was the first chip of its

			 kind, drove the technological growth of the Information Age, permitted both the

			 rapid evolution and the miniaturization of technological products, and provided

			 a foundation for important advances in science and medicine that are saving and

			 enriching lives around the world;

		Whereas

			 Mr. Kilby further advanced technological progress by inventing more than 60

			 additional patented items, including the hand-held calculator and the thermal

			 printer;

		Whereas

			 Mr. Kilby retired from Texas Instruments, Inc. after 25 years of dedicated

			 service but maintained his presence at the company as a source of inspiration

			 to generations of young engineers until his death on June 20, 2005;

		Whereas

			 Mr. Kilby committed himself to education, serving as a Distinguished Professor

			 of Electrical Engineering at Texas A&M University from 1978 to 1984,

			 sharing with students the breadth of his knowledge and expertise;

		Whereas

			 Mr. Kilby is 1 of only 13 individuals to receive both the National Medal of

			 Science and National Medal of Technology, the most prestigious awards of the

			 Federal Government for technical achievement;

		Whereas

			 the National Academy of Engineering, an independent nonprofit institution that

			 advises the Federal Government on engineering and technology issues, awarded

			 Mr. Kilby the 1989 Charles Stark Draper Prize, 1 of the preeminent awards for

			 engineering achievement in the world;

		Whereas

			 the Inamori Foundation, a charitable institution in Japan dedicated to

			 promoting international understanding by honoring individuals who have

			 contributed to scientific progress, culture, and human betterment, bestowed

			 upon Mr. Kilby the 1993 Kyoto Prize in Advanced Technology to recognize his

			 contributions to humanity and society;

		Whereas

			 Mr. Kilby inspired the creation of the awards named after him, the Kilby

			 International Awards, which honor unsung heroes and heroines who make

			 significant contributions to society through science, technology, innovation,

			 invention, and education;

		Whereas

			 Mr. Kilby was inducted into the National Inventors Hall of Fame, established in

			 1973 by the Patent and Trademark Office of the Department of Commerce and the

			 National Council of Intellectual Property Associations, alongside other great

			 inventors in United States history;

		Whereas

			 Mr. Kilby, a member of the Greatest Generation, served the

			 United States in World War II as a member of the United States Army;

		Whereas

			 Mr. Kilby will be remembered not only as a great technological innovator, but

			 also as a loving husband, dedicated father, and devoted grandfather; and

		Whereas

			 Mr. Kilby’s invention of the integrated circuit revolutionized nearly all

			 aspects of modern life, has made technology more affordable and more accessible

			 to the world, and will continue to exert tremendous influence on the

			 development of technology in the 21st century: Now, therefore, be it

		

	

		That the Senate—

			(1)has heard with profound sorrow and deep

			 regret the announcement of the death of Nobel Laureate Jack St. Clair

			 Kilby;

			(2)commends Mr. Kilby for his pioneering work

			 in the fields of engineering and electronics, which laid the foundation for the

			 technological advances of the 20th and 21st centuries; and

			(3)directs the Secretary of the Senate to

			 transmit 1 enrolled copy of this resolution to Mr. Kilby's family.

			

